DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	The numbering of claims is not in accordance with MPEP 608.01(i), as there are two claims numbered Claim 10, and two claims numbered Claim 14. Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,037,707 in view of L’Allier et al. (US Patent No. 6,606,480 B1). 
Claims 1, 4 and 6 of the instant invention are identical to claims 1, 7 and 12, respectively, of the ‘707 patent, except that claims 1, 4 and 6 of the instant invention recite the exam question data base is based on bloom’s taxonomy. However, L’Allier discloses organizing learning objects in a database according to bloom’s taxonomy (see column 22, lines 29-43). It would have been obvious to one skilled in the art at the time of the invention to modify claims 1, 7 and 12 of the ‘707 patent by organizing the exam question database based on bloom’s taxonomy, as taught by L’Allier, to obtain predictable results of ensuring the exam questions are of an appropriate type and difficulty level for the learner. 
Claims 2, 3, 5 and 7-15 inherit the deficiencies of their respective parent claims through their dependencies, and are commensurate in scope with respective claims 2-6, 8-11 and 13-17 of the ‘707 patent, and are thus rejected for the same reasons.

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,037,458 B2 in view of L’Allier et al. (US Patent No. 6,606,480 B1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim 1 of the instant application recites a computer based method, while claim 1 of the 458‘ patent recites a computer readable medium containing instructions causing a processor to perform the method. While the two claims are drawn to separate statutory categories of invention, a method of performing a series of steps when instructed by data in a memory does not patentably distinguish from a memory for storing these instructions.
 Claim 1 of the instant invention also distinguishes from claim 1 of the ‘458 patent in that it recites the exam question data base is based on bloom’s taxonomy. However, L’Allier discloses organizing learning objects in a database according to bloom’s taxonomy (see column 22, lines 29-43). It would have been obvious to one skilled in the art at the time of the invention to modify claims 1 of the ‘458 patent by organizing the exam question database based on bloom’s taxonomy, as taught by L’Allier, to obtain predictable results of ensuring the exam questions are of an appropriate type and difficulty level for the learner. 
Claims 2, 3, 9 and 10 inherit the deficiencies of parent claim 1 through their dependencies and are thus rejected for the same reasons.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715